Title: To George Washington from John Graham, 14 September 1759
From: Graham, John
To: Washington, George



Sir
Quantico 14th Septr 1759

I received your letter of the 10th Inst. and have Sent you a Copy of Spencers Deed to Osborn the original Deed, is marked in the Record, delivered ⟨mutilated⟩ Wade. There are no Deeds Recorded in this ⟨mutilated⟩fice from Spencer to French or Manley, I ⟨h⟩ave Searched for them very carefully, I apprehend they may have [been] purchassed from Some person that Spencer conveyed to, tho’ we cannot feind any Such conveyance.
You have a true Copy of the courses of Harrisons land from the record, we examined them when Copied, and have again,

compared them, with the paragraph in your letter, the course is thence 70 d. Wt 22 po. without mentioning whether it is No. or South, I hope this will come Safe; my fee for the Copies is not yet due—I am with respect Sir Your most Obedt Servt

John Graham

